UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED JUNE 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File Number 000-08187 NEW CONCEPT ENERGY, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2399477 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1800 Valley View Lane Suite 300 Dallas, Texas (Address of principal executive offices) (Zip Code) (972) 407-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: R No: £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: £No: R Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $.01 par value 1,946,935 shares (Class) (Outstanding atAugust 14, 2010) NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES Index to Quarterly Report on Form 10-Q Period ended June 30, 2010 PART I:FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets 3-4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes To Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T.Controls and Procedures 13 PART II:OTHER INFORMATION 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 6.Exhibits 15 Signatures 16 Page 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements NEW CONCEPT ENERGY ENERGY, INC. AND SUBSIDARIES CONSOLIDATED BALANCE SHEETS (amounts in thousands) June 30, 2010 December 31, 2009 Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales Note and interest receivable – related party Other current assets Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 3 NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (amounts in thousands, except share amounts) June 30, 2010 December 31, 2009 Liabilities and stockholders' equity Current liabilities Accounts payable - trade $ $ Accrued expenses (including $661 and $638 to relatedparties in 2010 and 2009) Total current liabilities Long-term debt Notes payable Asset retirement obligation Other long-term liabilities Total liabilities Stockholders' equity Preferred stock, Series B 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,939 shares at December 31, 2009 and 2008 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 4 NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (amounts in thousands, except per share data) For the Three Months ended June 30, For the Six Months ended June 30, Revenue Oil and gas operations, net of royalties $ Real estate operations Operating expenses Oil and gas operations Real estate operations Lease expense Corporate general and administrative Accretion of asset retirement obligation 30 - 60 - Operating earnings (loss) 10 ) ) ) Other income (expense) Interest income Interest expense ) Gain on sale of assets, net - - 10 - Other income (expense), net ) 12 ) 43 Expense ) 94 ) Net income (loss) applicable to common shares $ ) $ ) $ ) $ ) Net income (loss) per common share-basic and diluted $ ) $ ) $ ) $ ) Weighted average common and equivalent shares outstanding - basic The accompanying notes are an integral part of these consolidated financial statements. Page 5 NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) For the Six Months Ended June 30, (unaudited) Cash flows from operating activities Net income $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation, depletion and amortization Accretion of asset retirement obligation 60 - Changes in operating assets and liabilities Interest receivable ) ) Other current and non-current assets ) Accounts payable and other liabilities ) 30 Interest payable 55 59 Net cash provided by (used) in operating activities ) 56 Cash flows from investing activities Investment in oil and gas properties ) ) Fixed asset additions ) ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Repayment of loans to affiliates 58 Net cash provided by (used in) financing activities 58 Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ 63 The accompanying notes are an integral part of these consolidated financial statements. Page 6 NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES Notes To Consolidated Financial Statements NOTE A: BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of New Concept Energy, Inc. and its majority-owned subsidiaries (collectively, “NCE” or the “Company”).All significant intercompany transactions and accounts have been eliminated.Certain 2009 balances have been reclassified to conform to the 2010 presentation. The unaudited financial statements included herein have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.The financial statements reflect all adjustments that are, in the opinion of management, necessary to fairly present such information.All such adjustments are of a normal recurring nature.Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including a description of significant accounting policies normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ending December 31, 2009.Operating results for the six month period ended June 30, 2010 are not necessarily indicative of the results that may be expected for any subsequent quarter or for the fiscal year ending December 31, 2010. NOTE B: NATURE OF OPERATIONS The Company operates oil and gas wells and mineral leases in Athens and Meigs Counties in Ohio and in Calhoun, Jackson and Roane Counties in West Virginia through its wholly owned subsidiaries Mountaineer State Energy, LLC and Mountaineer State Operations, LLC. The Company also leases and operates a retirement community in King City Oregon, with a capacity of 114 residents. NOTE C: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES We consider accounting policies related to our estimates of depreciation amortization and depletion, segments, oil and gas properties, oil and gas reserves, gas gathering assets, office and field equipment, revenue recognition and gas imbalances, leases, revenue recognition for real estate operations, impairment, and sales of real estate as significant accounting policies.The policies include significant estimates made by management using information available at the time the estimates are made.However, these estimates could change materially if different information or assumptions were used.These policies are summarized in our Annual Report on Form 10-K for the year ended December 31, 2009. NOTE D: SHORT TERM NOTES RECEIVABLE – RELATED PARTY On June 30, 2010, the Company had a loan receivable plus accrued interest of $10,035,000 from Prime Income Asset Management, Inc. (“PIAMI”) a related party.The loan bears interest at the prime rate plus two percent and is due within 30 days following a demand by the Company.If no demand is made the note will become due on January 31, 2013. Page 7 In July 2009, the Company entered into an agreement with Energy Advisors, LLC, a related party, to provide accounting and administrative services at $15,000 per month.As of June 30, 2010, Energy Advisors, LLC, owes the Company $180,000 for accounting and administrative services. NOTE E: – CONTINGENCIES Chesapeake Exploration Limited Partnership and Chesapeake Operating, Inc. (“Chesapeake”) In January 2006, the Company entered into a joint operating agreement evidencing its acquisition of a 5% interest in two gas wells being drilled and ultimately operated by Chesapeake.The Company relied on the cost projections provided by Chesapeake to make its investment decision.Subsequent to its investment, the Company received an invoice from Chesapeake for $556,217 which, according to Chesapeake, represents the Company’s 5% share of additional costs incurred by Chesapeake in drilling the wells.The Company believes that these additional costs far exceed any reasonable expense that should have been incurred in drilling the two wells and were incurred without notifying the Company of such expenses.The Company has requested an accounting of the additional expenses and a reconciliation of the final costs to the cost estimates previously presented.In April 2007, Chesapeake filed a lawsuit against the Company and others in State District Court in Tarrant County, Texas. Other The Company has been named as a defendant in other lawsuits in the ordinary course of business.Management is of the opinion that these lawsuits will not have a material effect on the financial condition, results of operations or cash flows of the Company. NOTE F: – OPERATING SEGMENTS The following table reconciles the segment information to the corresponding amounts in the Consolidated Statements of Operations and total assets: Six months ended June 30, 2010 Oil and Gas Operations Retirement Facility Corporate Total Operating revenue $ $ $
